 
EXHIBIT 10.2


 
Accelerated Venture Partners, LLC
 
 
1840 Gateway Drive, Suite 200
Foster City, CA 94404
 
July 23, 2012
 
Accelerated Acquisitions XVI, Inc.
1840 Gateway Drive, Suite 200
Foster City, CA 94404
 
Re:           Tender of shares for cancellation
 
Gentlemen:
 
By this letter, the undersigned tenders for cancellation 3,500,000 of the
5,000,000 shares of common stock par value $0.0001 of Accelerated Acquisitions,
XVI, Inc. (the “Company”) which it holds.  Following the cancellation of such
shares, Accelerated Venture Partners, LLC will hold a total of 1,500,000 of the
Company’s Common Shares.

Sincerely,

 
ACCELERATED VENTURE PARTNERS, LLC
 
 
 
By: _____/s/ Timothy Neher___________________________
Timothy Neher, Managing Member
 
 


 